DETAILED ACTION

Applicant’s response filed on 04/11/2022 has been fully considered. Claims 1-7 are pending. Claim 1 is amended. Claims 6-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Earls et al. (US 5,391,651).
Regarding claim 1, Earls teaches one or more advanced epoxy resins prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), wherein the advancement of the epoxy resins containing one or more rodlike mesogenic moieties with compounds having on average of more than one active hydrogen per molecule is employed to linearly chain extend the resin (26:22-26), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and/or an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 0:10 to 10:0.
Earls does not teach a specific embodiment wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
Regarding claim 2, based on Earls’s teachings that are explained above, and based on the proposed modifications to Earls’s teachings that are explained above, Earls renders obvious wherein at least one of the epoxy compound A or the epoxy compound B has a structure in which the phenylene group or the divalent biphenyl group is disposed between the at least two mesogenic structures as claimed.
Regarding claim 4, Earls teaches a curable composition comprising the one or more advanced epoxy resins (6:28-30) and a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64), which reads on an epoxy resin composition, comprising the epoxy resin according to claim 1 and a curing agent as claimed.
Regarding claim 5, Earls teaches that the one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64) is/are represented by optionally the formula 
    PNG
    media_image3.png
    160
    429
    media_image3.png
    Greyscale
 wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently optionally hydrogen, each Z1 is independently optionally -CO-NR1- (28:9-39), n is optionally 0, each Z9 is independently a –NHR1 (30:36-37), and each R1 is independently optionally hydrogen (31:26-27).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Earls’s one or more polyamines containing one or more rodlike mesogenic moieties represented by the formula 
    PNG
    media_image3.png
    160
    429
    media_image3.png
    Greyscale
 wherein 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently hydrogen, each Z1 is independently -CO-NR1-, n is 0, each Z9 is independently a –NHR1, and each R1 is independently hydrogen as Earls’s one or more polyamines containing one or more rodlike mesogenic moieties. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar curability because Earls teaches that the curable composition comprises the one or more advanced epoxy resins (6:28-30) and a curing amount of the one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64), and that the one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64) is/are represented by optionally the formula 
    PNG
    media_image3.png
    160
    429
    media_image3.png
    Greyscale
 wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently optionally hydrogen, each Z1 is independently optionally -CO-NR1- (28:9-39), n is optionally 0, each Z9 is independently a –NHR1 (30:36-37), and each R1 is independently optionally hydrogen (31:26-27). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)).
Earls renders obvious the epoxy resin composition according to claim 4, being configured to form a smectic structure in a cured state as claimed. This is because Earls renders obvious the epoxy resin composition according to claim 4 as explained above. Also, the specification of the instant application recites that while epoxy resin A, having a phenylene group in the molecule, is in a smectic liquid crystal phase at a temperature during processing (for example, 100°C or lower), epoxy compound B, having a biphenyl group in the molecule, is in a nematic liquid crystal phase or an isotropic phase at a temperature range from ordinary temperature (25°C) to 150°C [0014]. that the reason for this is considered to be that the biphenyl group in epoxy compound B has a greater molecular weight than the phenylene group and is less orientational, and therefore less likely to form a smectic liquid crystal phase that is a higher-order structure [0014], that a higher-order structure generally exists in a cured product of an epoxy resin composition [0022], that examples of a higher-order structure formed in a cured product include a nematic structure and a smectic structure, which are a liquid crystal structure, respectively [0023], that the smectic structure is a liquid crystal structure that has a one-dimensional order in addition to an orientational order, and forms a lamellar structure [0023], that a smectic structure is preferred in terms of thermal conductivity [0023], that from the viewpoint of forming a smectic structure in a cured product, the aromatic compound is preferably at least one selected from the group consisting of a dihydroxybenzene compound, having a structure in which two hydroxy groups are bonded to a benzene ring; and a dihydroxybiphenyl compound, having a structure in which two hydroxy groups are bonded to each of the benzene rings that form a biphenyl structure, respectively [0083], and that from the viewpoint of forming a smectic structure in a cured product of the epoxy resin composition, the curing agent is preferably 4,4’-diaminobenzanilide [0107]. Also, as explained in the previous paragraph, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Earls’s one or more polyamines containing one or more rodlike mesogenic moieties represented by the formula 
    PNG
    media_image3.png
    160
    429
    media_image3.png
    Greyscale
 wherein 100 percent of the -(Z1-Z2-)n-Z1- linkages and the Z9 groups are in the para position with respect to each other, each X is independently hydrogen, each Z1 is independently -CO-NR1-, n is 0, each Z9 is independently a –NHR1, and each R1 is independently hydrogen as Earls’s one or more polyamines containing one or more rodlike mesogenic moieties, which results in Earls’s curable composition comprising 4,4’-diaminobenzanilide. Therefore, the epoxy resin composition that is rendered obvious by Earls must be configured to form a smectic structure in a cured state as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Earls et al. (US 5,391,651) as applied to claim 1, and further in view of Yoshida et al. (WO 2016/098709 A1, machine translation in English used for citation and made of record on 08/31/2021).
Regarding claim 3, Earls renders obvious the epoxy resin according to claim 1 as explained above. Earls teaches that the one or more of the epoxy resins containing one or more rodlike mesogenic moieties are those represented by optionally the formula 
    PNG
    media_image4.png
    113
    555
    media_image4.png
    Greyscale
 (6:31-43), wherein optionally 100 percent of the -(Z1-Z2-)n-Z1- linkages and the glycidyl ether groups are in the para position with respect to each other, each R and R1 is independently optionally hydrogen, each X is independently optionally hydrogen or a hydrocarbyl group having optionally 1 to 3 carbon atoms, each Z1 is independently optionally (6:45-54) 
    PNG
    media_image5.png
    58
    147
    media_image5.png
    Greyscale
 (7:50-52), n is optionally  0, each Z’ is independently optionally a -CO-O-, and each n’ independently has a value of zero or one (8:52-56), which optionally reads on wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3), wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom or an alkyl group having 1 to 3 carbon atoms.
Earls does not teach a specific embodiment wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3) as claimed. However, Yoshida teaches an epoxy resin monomer having a mesogen skeleton that is a compound represented by the formula 
    PNG
    media_image6.png
    62
    293
    media_image6.png
    Greyscale
 [0013], wherein an oligomer of the epoxy resin monomer having a mesogen skeleton includes a product of the reaction of the epoxy resin monomer having a mesogen skeleton with a novolak resin [Abstract, 0087]. Earls and Yoshida are analogous art because both references are in the same field of endeavor of an epoxy resin comprising an epoxy compound that has mesogenic structures and at least one phenylene group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yoshida’s epoxy resin monomer having a mesogen skeleton that is a compound represented by the formula 
    PNG
    media_image6.png
    62
    293
    media_image6.png
    Greyscale
 to substitute for Earls’s one or more of the epoxy resins containing one or more rodlike mesogenic moieties that is reacted with Earls’s at least one compound having an average of more than one active hydrogen atom per molecule to prepare Earls’s one or more advanced epoxy resins, which would read on wherein at least one of the at least two mesogenic structures of at least one of the epoxy compound A or the epoxy compound B has a structure represented by the Formula (3), wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Yoshida teaches that the epoxy resin monomer having a mesogen skeleton that is a compound represented by the formula 
    PNG
    media_image6.png
    62
    293
    media_image6.png
    Greyscale
 [0013] is beneficial for producing an oligomer of the epoxy resin monomer having a mesogen skeleton that includes a product of the reaction of the epoxy resin monomer having a mesogen skeleton with a novolak resin [Abstract, 0087], and that by containing the reaction product, the thermal conductivity of a cured body is improved [0087], which would have been desirable for Earls’s one or more of the epoxy resins containing one or more rodlike mesogenic moieties because Earls teaches that the one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-43) is reacted (6:29-30) with the at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57) to prepare the one or more advanced epoxy resins (6:29-30), that a product resulting from curing a curable composition (16:13-15) comprising the one or more advanced epoxy resins (6:28-30) has improved thermal properties (1:67-2:1), and that the curable composition finds utility in a myriad of applications (1:22-33), which would have required thermal conductivity to some extent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 11,352,562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising an epoxy compound A having two or more mesogenic structures and at least one phenylene group and an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group (claim 2), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 0:10 to 10:0.
The patent does not claim wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the ratio between the patent’s epoxy compound A and the patent’s epoxy compound B to be from 3:7 to 9:1, which would read on wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability because the patent claims an epoxy resin comprising an epoxy compound A having two or more mesogenic structures and at least one phenylene group and an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group (claim 2), and that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 5) can be cured (claim 6). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)).

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Earls is only teaching alternatives for a single epoxy compound which may be used alone or in different combinations and that there is no teaching in Earls of an epoxy resin requiring both an epoxy compound A and an epoxy compound B as recited in instant claim 1 (p. 5), Earls teaches one or more advanced epoxy resins prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), wherein the advancement of the epoxy resins containing one or more rodlike mesogenic moieties with compounds having on average of more than one active hydrogen per molecule is employed to linearly chain extend the resin (26:22-26), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and/or an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 0:10 to 10:0.
Earls does not teach a specific embodiment wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
In response to the applicant’s argument that Earls provides an epoxy resin prepared b reacting one or more epoxy resins prepared according to the limitations outlined in claim 1 and that changing the variables outlined in the limitations of Earls’s claim 1 generates new groups of epoxy compounds, but does not teach forming an epoxy resin from two distinct epoxy compounds (p. 5), claim 1 does not require forming an epoxy resin from two distinct epoxy compounds. Claim 1 recites an epoxy resin, comprising an epoxy compound A and an epoxy compound B. Earls teaches one or more advanced epoxy resins prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), wherein the advancement of the epoxy resins containing one or more rodlike mesogenic moieties with compounds having on average of more than one active hydrogen per molecule is employed to linearly chain extend the resin (26:22-26), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and/or an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 0:10 to 10:0.
Earls does not teach a specific embodiment wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
In response to the applicant’s argument that Earls provides no teaching or suggestion as to the specific ratios between epoxy compound A and epoxy compound B as required by currently amended claim 1 (p. 5), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
In response to the applicant’s argument that the Office made an improper application of the Obvious to try rationale because Earls does not suggest a finite number of identified, predictable solutions that would lead to the innovation of the present application, and that routine experimentation based on the disclosure of Earls would lead one to vary the number and variety of epoxy compounds within a single group, rather than arrive at a composition with two distinct groups (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
In response to the applicant’s argument that it would not be possible for a skilled artisan to arrive at a composition comprising the distinct components: an epoxy compound A with at least two mesogenic structures and at least one phenylene group, and an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, let alone one where the ratio between epoxy compound A and epoxy compound B is from 3:7 to 9:1 (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select two of Earls’s advanced epoxy resins, such that one is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is 4,4’-dihydroxybiphenyl, such that the other is an advanced epoxy resin prepared by reacting one or more of the epoxy resins containing one or more rodlike mesogenic moieties with at least one compound having an average of more than one active hydrogen atom per molecule that is a hydroxyl-containing compound that is hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof, a carboxylic acid-containing compound that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof, a primary amine-containing compound that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof, or a compound represented by the formula 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 or the formula 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
, and such that the amounts of the two of Earls’s advanced epoxy resins are identical to each other, which would read on wherein the epoxy resin comprises the epoxy compound A and the epoxy compound B, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is 5:5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining advanced epoxy resins with similar curability because Earls teaches that the one or more advanced epoxy resins are prepared by reacting (6:29-30) one or more of the epoxy resins containing one or more rodlike mesogenic moieties (6:31-32) with at least one compound having an average of more than one active hydrogen atom per molecule (9:55-57), wherein the at least one compound having an average of more than one active hydrogen atom per molecule is a hydroxyl-containing compound (26:41-44) that is 4,4’-dihydroxybiphenyl (26:54), hydroquinone, bisphenol A, 4,4'-dihydroxydiphenylmethane, 4,4'-thiodiphenol, 4,4'-sulfonyldiphenol, 4,4'-dihydroxydiphenyl oxide, 4,4'-dihydroxybenzophenone, 1,1-bis(4-hydroxyphenyl) -1-phenylethane, 3,3',5,5'-tetrachorobisphenol A, 3,3'-dimethoxybisphenol A, 4,4'-dihydroxy-.alpha.,.alpha.'-diethylstilbene, 4,4'-dihydroxy-.alpha.-methylstilbene, 4,4'-dihydroxybenzanilide, 4,4'-dihydroxy-2,2'-dimethylazoxybenzene, 4,4'-dihydroxy-.alpha.-cyanostilbene, bis(4-hydroxyphenyl)terephthalate, N,N'-bis(4-hydroxyphenyl)terephthalamide, bis(4'-hydroxybiphenyl)terephthalate, 4,4'-dihydroxyphenylbenzoate, bis(4'-hydroxyphenyl)-1,4-benzenediimine, 4,4"-dihydroxybiphenylbenzoate, 1,4-bis(4'-hydroxyphenyl-1'-carboxamide) benzene, 1,4-bis(4'-hydroxyphenyl -1'-carboxy)benzene, 4,4'-bis(4"-hydroxyphenyl -1"-carboxy)biphenyl, or a mixture thereof (26:48-65), a carboxylic acid-containing compound (26:44-45) that is terephthalic acid, 4,4'-benzanilide dicarboxylic acid, 4,4'-phenylbenzoate dicarboxylic acid, 4,4'-stilbenedicarboxylic acid, or a mixture thereof (26:66-27:2), a primary amine-containing compound (26:45) that is aniline, 4'-sulfonamido-N-phenyl benzamide, 4'-sulfonamido-N'-phenyl-4-chlorobenzamide, 4-amino-l-phenylbenzoate, 4-amino-N-phenylbenzamide, N-phenyl-4-amino-phenyl-1-carboxamide, phenyl-4-aminobenzoate, biphenyl-4-aminobenzoate, 1-phenyl-4'-aminophenylterephthalate, or a mixture thereof (27:3-10), or a compound represented by the formula (26:46-47) 
    PNG
    media_image1.png
    100
    356
    media_image1.png
    Greyscale
 (23:62-67) or the formula (26:46-47) 
    PNG
    media_image2.png
    104
    338
    media_image2.png
    Greyscale
 (24:2-8), and that the one or more advanced epoxy resins is/are present in a curable composition further comprising (6:28-30) a curing amount of one or more polyamines containing one or more rodlike mesogenic moieties (9:62-64). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)). Also, based on Earls’s teachings that are explained above, the two of Earls’s advanced epoxy resins are equivalents known for the same purpose, and the most suitable amounts to choose for two advanced epoxy resins that are equivalents are amounts that are equal to each other.
In response to the applicant’s argument that a skilled artisan does not get a hint from Earls to develop an epoxy resin with improved viscosity (p. 6), it is noted that “an epoxy resin with improved viscosity” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that because Earls concentrates on providing epoxy resin with enhanced unidirectional mechanical properties, it would not enable a skilled artisan to develop the resins of the present application with improved viscosity and process properties (o, 7), it is noted that “resins with improved viscosity and process properties” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that Table 1 provides Examples 1-5 in which the epoxy resins comprising a compound A and compound B exhibit both a low viscosity and a reduced rate in viscosity as compared with the epoxy resin composition of Comparative Examples 1 and 2, in which the epoxy resin includes only the epoxy compound A or only the epoxy compound B (p. 7), the applicant appears to be arguing unexpected results. The applicant’s allegations of unexpected results are not persuasive because claim 1 does not limit the species of the at least two mesogenic structures in the epoxy compound A and the epoxy compound B, does not limit the species of the at least one phenylene group in the epoxy compound A, the species of the at least one divalent biphenyl group in the epoxy compound B, and does not limit the epoxy resin to being present with a curing agent. In contrast, Examples 1-5 and Comparative Examples 1 and 2 only account for one species of the at least two mesogenic structures in the epoxy compound A and the epoxy compound B, one species of the at least one phenylene group in the epoxy compound A, and one species of the at least one divalent biphenyl group in the epoxy compound B, and has the epoxy resin present with a curing agent that is 3,3’-diaminodiphenylsulfone [0116-0134]. The applicant did not show that the results of Examples 1-5 would occur over the entire scope of claim 1, did not show a sufficient number of examples that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPPE 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPPE 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant is reminded that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)(I))." An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)). 
In response to the applicant’s argument that the cited portions of Yoshida do not remedy the above-noted deficiencies, nor do they suggest developing an epoxy resin with two separate components in the ratios provided by amended claim 1 (p. 8), Earls does not have the deficiencies referenced by the applicant as explained above.
In response to the applicant’s argument that it is premature to address this provisional rejection on the merits while the other rejections addressed have not yet been resolved and that Applicant will address this provisional rejection once the rejections above have been withdrawn and the pending claims are otherwise allowable (p. 8), claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 11,352,562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising an epoxy compound A having two or more mesogenic structures and at least one phenylene group and an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group (claim 2), which reads on an epoxy resin, comprising an epoxy compound A that has at least two mesogenic structures and at least one phenylene group, and an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group, wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 0:10 to 10:0.
The patent does not claim wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the ratio between the patent’s epoxy compound A and the patent’s epoxy compound B to be from 3:7 to 9:1, which would read on wherein the ratio between epoxy compound A and epoxy compound B (epoxy compound A : epoxy compound B) is from 3:7 to 9:1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with a similar curability because the patent claims an epoxy resin comprising an epoxy compound A having two or more mesogenic structures and at least one phenylene group and an epoxy compound B having two or more mesogenic structures and at least one divalent biphenyl group (claim 2), and that an epoxy resin composition comprising the epoxy resin and a curing agent (claim 5) can be cured (claim 6). Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I(E)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767